Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Detailed Action
                               Non-Statutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 and 20 of U.S. Patent No. 11,138, 694. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below. 

   	Claim 1 of the application is broader than claim 1 of the patent. 
Claim 1 of the application is directed to video decoding as is the patent.
Claim 1 of the application recites receiving compressed geometric data corresponding to a three dimensional  space. This limitation is also recited in claim 1 of the patent. 
Claim 1 of the application recites reconstruction of a point cloud using the compressed geometric data and the resolution occupancy map. Claim 1 of the patent recites the same limitation except that the map in the patent is identified a s a high resolution occupancy map.  The examiner contends that  the patent, which claims a high resolution map, contemplates  the application which  is a generic resolution map. One of ordinary skill in the art would have  recognized  a high resolution occupancy map  as a type of resolution occupancy map.
The application recites generating a resolution occupancy map. The patent claims receiving a low resolution occupancy map.  It would have been obvious to one of ordinary skill in the art at the time the invention was  effectively filed,  that once  map is generated, it can be received or that the step of receiving is synonymous with generating in that both are obtained. 

Claim 1 in the application recites “… performing a smoothing operation on one of the (i) reconstructed point cloud and (ii) the generated resolution occupancy map.”  Claim 1 of the patent  recites the same limitation except that the resolution is identified as high resolution.  The examiner contends that  the patent, which claims a high resolution map, contemplates  the application which  is a generic resolution map. One of ordinary skill in the art would have  recognized  a high resolution occupancy map  as a type of resolution occupancy map.

Claim 2 of the application  is the same as claim 2 of the patent.

Claim 3 of the application is the same as claim 3 of the patent. 

Claim 4 of the application is the same as claim 4 of the patent. 
Claim 5 of the application is the same as claim 5 of the patent. 
Claim 6 of the application is the same as claim 6 of the patent. 
Claim 7 of the application is the same as claim 7 of the patent. 
Claim 8 of the application is the same as claim 8 of the patent.
Claim 9 of the application is the same as claim 9 of the patent.
Claim 10 of  the application is the same as claim 10 of the patent.
Claim 11 of the application recites  a high resolution occupancy map. Claim 11 of the patent recites resolution occupancy map.  The examiner contends that  the patent, which claims a high resolution map, contemplates  the application which  is a generic resolution map. One of ordinary skill in the art would have  recognized  a high resolution occupancy map  as a type of resolution occupancy map.

Claim 12 of the application is the same as claim 12 of the patent. 
Claim 13 of the application is the same as claim 13 of the patent. 
Claim 14 of the application is the same as claim 14 of the patent.
           Claim 15 of the application is the same as claim 15 of the patent.
Claim 16 of the application is the same as claim 16 of the patent. 
     Claim 17 of the application  refers to a resolution map that is lower than one generated. The examiner contends that this limitation is contemplated by  the converting step, which converts a low resolution map to a high resolution map.  Therefore, claim 17 of the application is contemplated by claim 1 of the patent since different resolution maps have been generated with different resolution values. 

     Claim 18  of the application  is directed to  a video decoder.  Claim 17 of the patent is directed to a video decoder. Claim 18 of the application  is directed to a processing circuitry to receive compressed geometric data according to 3D space. The same is recited in claim 17 of the patent.
The application recites circuitry to reconstruct a point cloud using the compressed geometric data and the high resolution occupancy map. This limitation is recited in the fourth limitation of claim 17 of the patent. 
     The last limitation of claim 18 recites processing configured to perform a smoothing operation  on one of the (i) reconstructed point cloud and (ii) the generated resolution occupancy map.  The last limitation of claim 17 of the patent recites the same limitation except that the application broadly recites  resolution occupancy map and the patent recites higher resolution occupancy map.  The examiner contends that  the patent, which claims a high resolution map, contemplates  the application which  is a generic resolution map. One of ordinary skill in the art would have  recognized  a high resolution occupancy map  as a type of resolution occupancy map.
     Claim 18 of the application recites the generation of a resolution occupancy map.  Claim 17 of the patent recites  receiving a low resolution occupancy map.  The examiner contends that  the patent, which claims a low resolution map, contemplates  the application which  is a generic resolution map. One of ordinary skill in the art would have  recognized  a low resolution occupancy map  as a type of resolution occupancy map.

     Claim 19 of the application is the same as claim 18 of the patent. 

     Claim 20 of the application recites a non-transitory computer readable medium having instructions executed  by a processor in the video decoder. The same is recited by claim 20 of the patent.
     The application and patent  both recite the limitation of  receiving compressed geometric data corresponding to a three dimensional space. 

     The application recites generating a resolution occupancy map whereas the patent recites  receiving a low resolution occupancy map.   The examiner contends that  the patent, which claims a low resolution map, contemplates  the application which  is a generic resolution map. One of ordinary skill in the art would have  recognized  a low resolution occupancy map  as a type of resolution occupancy map. Regarding the step of generating and receiving, it would have been obvious to one of ordinary skill in the art at the time the invention was  effectively filed,  that once  map is generated, it can be received or that the step of receiving is synonymous with generating in that both are obtained. 
     The application recites  restructuring a point cloud using compressed geometric data and the generated resolution occupancy map. The patent recites the same except with use of  a high resolution occupancy map.  The examiner contends that  the patent, which claims a high resolution map, contemplates  the application which  is a generic resolution map. One of ordinary skill in the art would have  recognized  a high resolution occupancy map  as a type of resolution occupancy map.
Regarding the last limitation of claim 20 of the application recites,  performing a smoothing operation on one of the (i) reconstructed point cloud and (ii) the generated resolution occupancy map.  The last limitation of claim 20 of the patent  recites the same as that of the application with the exception the use of  the high resolution occupancy map.  The examiner contends that  the patent, which claims a high resolution map, contemplates  the application which  is a generic resolution map. One of ordinary skill in the art would have  recognized  a high resolution occupancy map  as a type of resolution occupancy map.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664